Case 19-11661-EPK Doc 8 Filed 02/06/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

vav.flsb.uscourts.gov
CHAPTER 13 PLAN {Individual Ad]'ustment of Debts[

 

 

 

 

[E] Original Plan
|:| Amended Plan (Indicate lst, an, etc. Amended, if applicable)
[:| Modiiied Plan (Indicate lst, 2nd, etc. Modiiied, if applicable)
DEBTOR: HERNANDEZ, ARMANDO JOINT DEBTOR: CASE NO.:
SS#: xxx-Xx- (]ZL SS#: xxx-xx-
I. NOTICES
Tc Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-»2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof cf claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Secticn III, which may result in a

partial payment or no payment at all to the secured creditor [:| Included |:| Not included

 

Avo.idance'of a judicial lien or nonpossessory, nonpurchase-money security interest, set [| Included |:| Not included
out m Sectlon III

 

 

 

 

Nonstandard provisions, set out in Section VIII I:| Included |:] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S}' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. ln the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

l. $680.00 for months l to 60 g
B. DEBTOR(S)' ATTORNEY'S FEE: [:] NONE [j PRO BONO
Total Fees: $4025.00 Total Paid: $540.00 Balance Due: $3485.00
Payable $435.63 /month (Months l to __8_ )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3500 + $525 MTV = $$4,025

 

Applications for compensation must be filed for all fees over and above the Court‘s Guidelines for Compensation.
III. TREATMENT OF SECUR_ED CLAIMS
A. SECURED CLAIMS: |E NONE

[Retain Liens pursuant to ll U.S.C. §1325 (a)($)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: ]:] NONE

IF YOU AR_E A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT 'I`O BR 7004 AND LR 3015-3.

i. REAL PROPERTY= ;:\ NoNE
2. vEHlCLEs(s)= |] NoNE

 

LF-3l (revi 10/3_']7] Page l cf3

 

Case 19-11661-EPK Doc 8 Filed 02/06/19 Page 2 of 3

 

 

Debtor(s); HERNANDEZ, ARh. .)O Case number:
1. Crediwr: Ally Financial Value dr cduareral; s16,200.00 w
Address: Attni Bankrupt@¥ DePt Amount of Creditor's Lien: 516,200.00 TOtal Pald ill leH-' M_L__
PO Box 380901
Bloolnington, MN 55438
_""`__"'__"'"_““""`“_ Interest Rate; 7_00% $132-55 /lTlOTlth (MOth _i__tO __8__)

Last 4 Digits of Account No.: 0822
VIN: lN6ADOER2GN70l987

Description of Collateral:
2016 Nissan Frontier

$342.05 /month (Months __9_t0 §§ )

 

Check one below:
|:|Claim incurred 910 days or more pre~
petition

[:IClaim incurred less than 910 days pre-
petition

 

 

 

 

3. PERSONAL PROPERTY: I:] NONE
C. LIEN AVOIDANCE lig NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

|:| NONE
I:| The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

 

E'_'| Other:
Name of Creditor Last 4 Digits of Account No. Description of Collateral ¢Address, Vehicle, etc.l
1 Flagstar Bank 5245 5127 Ellery Terrace, West Palm Beach FL 33417

 

Palm Beach County Tax 5127 Ellery Terrace, West Palm Beach FL 33417
2' Collector

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Tmstee.

§ NONE
|E The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights

Name of Creditor Last 4 Digits of Account No. Description of Collateral ¢Address, Vehicle, etc.l
1 Nissan Motor Company 3676 2013 Nissan Sentra

 

lv. TREATMENT 0F FEES AND PRIORITY CLAlMs [as defined in 11 U»s.C. §507 and i 1 U.s.C. § 1322(3)(4)]
A. ADMINISTRATIVE FEES 0THER THAN DEBTORSLS)' ATTORNEY's FEE= §§ NONE
B. INTERNAL REVENUE sERvICE: |§ NONE

C. DOMESTIC SUPPORT OBLIGATION(Sl: |:] NONE
D. 0THER= |§| NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A_ Pay $276.13 /month (Months 9 to 6_{} )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. |:l If checked, the Debtor{s} will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

LF-31 (rev` 10/3."]7) Page 2 of?)

 

Case 19-11661-EPK Doc 8 Filed 02/06/19 Page 3 of 3

Debtor(s): HERNANDBZ, ARlv. 0 Case number:

 

C. SEPAR.ATELY CLASSIFIED: [:| NONE

*Debtor(s) certify the separate classification(s) of the claim{s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

|§ NoNE
Vli. NCOM TAX RETURNS AND REFUNDS= |§| NONE
vIlI. NoN-STANDARD PLAN PRovlsloNs |E NONE

 

PROPERTY OF THE ESTATE WILL VEST lN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I% that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Vl Df=bfor O/' /Zl //C? Jdimi)ebtor

»fiERNANDEz, ARMANDO Date Date

 

Attorney with permission to sign on Date
Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10-'3/17) Page 3 drs

